— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered May 14, 1981, adjudicating him a youthful offender, after a nonjury trial, and imposing sentence. Judgment affirmed. Defendant was convicted of attempted assault in the second degree (Penal Law, §§ 110.00, 120.05, subd 2), after a nonjury trial. The conviction is supported by the credible evidence in the record. To the extent that the findings of fact by Criminal Term are unclear, we conclude that the police officer who arrested defendant gave the more credible version of the incident. Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.